FILED
                             NOT FOR PUBLICATION                            JUL 16 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NIRMAL SINGH,                                    No. 07-74519

               Petitioner,                       Agency No. A070-546-901

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Nirmal Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d 983,

986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen as

untimely where the motion was filed over two years after the BIA’s final decision,

see 8 C.F.R. § 1003.2(c)(2), and Singh failed to establish changed circumstances in

India to qualify for the regulatory exception to the time limitation, see 8 C.F.R.

§ 1003.2(c)(3)(ii); see also Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir.

2008) (underlying adverse credibility determination rendered evidence of changed

circumstances immaterial).

      Singh contends the BIA violated his due process rights by not giving him a

fair opportunity to present his claim. Because the BIA did not abuse its discretion

in denying the motion to reopen, denial of an evidentiary hearing did not violate

due process. See 8 U.S.C. § 1229a(c)(7) (stating that motion to reopen shall state

the new facts that will be proven at a hearing to be held if the motion is granted,

and shall be supported by affidavits or other evidentiary material); see also Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due

process claim).

      PETITION FOR REVIEW DENIED.




                                           2                                    07-74519